                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. S: 19-CV-486-D



UNUM LIFE INSURANCE COMPANY,                     )
                                                 )
                                  Plaintiff,     )
                                                 )
                     ~                           )               ORDER
                                                 )
ESTATE OF BRENDA ARMSTRONG, et al., )
                                    )
                      Defendants. )


       On March 6, 2020, defendant Wells Fargo Bank National Association ("Wells Fargo")

.moved for judgment on the pleadings [D.E. 32]. Wells Fargo contends that it had no interest in the

funds at issue. Plaintiff did not object to Wells Fargo's motion, and no party filed anything in

opposition. Thecourthasreviewedtherecord. For good cause, the court GRANTS Wells Fargo's

motion [D.E. 32] and DISMISSES WITH PREJUDICE all claims against Wells Fargo.

       SO ORDERED. This '1. q day of April 2020.




                                                        J S C. DEVER ID
                                                        United States District Judge




           Case 5:19-cv-00486-D Document 40 Filed 04/29/20 Page 1 of 1
